Citation Nr: 0945831	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-13 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected granuloma of the right lung with wedge 
resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1963 and from January 1964 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a wedge resection of his right lung in 
1959 due to suspected histoplasmosis.  No histoplasmosis was 
noted, yet a granuloma was found and removed from the lower 
lobe of the right lung.  

In an April 1972 rating decision, the RO granted service 
connection for this condition at a noncompensable disability 
rating.  

The Veteran contends that his extensive current pulmonary 
and/or respiratory problems are due to a worsening of his 
service-connected disability and that he therefore merits a 
compensable evaluation.

Since 1999, the Veteran has received a variety of diagnoses 
including bronchopulmonary aspergillosis, eosenophillic 
pneumonia, asthma, chronic obstructive pulmonary disease, 
chronic bronchitis, allergic rhinitis, restrictive airway 
disease, interstitial lung disease, and pulmonary fibrosis.  
The medical evidence is unclear as to the exact nature and 
etiology of the Veteran's current pulmonary disorder or 
disorders.

A September 2007 VA examination included findings of no 
respiratory abnormalities upon physical examination.  The 
examiner opined, noting the Veteran's normal pulmonary 
function test (PFT) studies, that it is less likely than not 
that the wedge resection of the lung is the cause of the 
Veteran's current respiratory symptoms.

The Veteran's representative contends that a December 1967 
re-enlistment examination showing generalized 
bronchopulmonary markings is evidence of a symptomatology 
that began in service and continues to the present, related 
to the service-connected granuloma and subsequent resection.

It is also important to note that the Veteran has an 
extensive smoking history, including cigarettes and pipes, 
which may also factor into his pulmonary and respiratory 
difficulties.  In an April 2008 VA treatment record, the 
Veteran reported that he had recently quit smoking both 
cigarettes and the pipe.

The Board finds that an examination by a pulmonary specialist 
is required in order to address this claim adequately.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any and all VA 
treatment records for the Veteran from 
August 2008 to the present not already 
included in the claims file.

2.  The Veteran should be afforded a VA 
examination by a pulmonary specialist, 
wherein the medical examiner has the 
opportunity to review the entire claims 
file.  

3.  The examiner should offer a medical 
opinion regarding the nature and etiology 
of the Veteran's current pulmonary 
disabilities.  

The examiner is asked offer a medical 
opinion as to what extent (if any) the 
Veteran's current pulmonary conditions 
were incurred in his military service, 
particularly as stemming from the 1959 
granuloma and wedge resection of the lower 
lobe of the right lung.   

The examiner should attempt, if possible, 
to separate the Veteran's current 
pulmonary disabilities into those which 
are related to the 1959 granuloma and 
resection (if any), and those which are 
unrelated.  The examiner should offer an 
opinion regarding the likelihood of 
whether the 1959 granuloma and resection 
caused the Veteran to be more susceptible 
to future pulmonary or respiratory 
difficulties, and if so, to what degree.  
The examiner should note the Veteran's 
extensive history of smoking cigarettes 
and pipes until as recently as April 2008.

Simply stated, the Board is attempting to 
determine if any of the Veteran's current 
problems were caused or aggravated by the 
1959 granuloma and resection.

The examiner should explain the reasoning 
behind any opinions offered.  The critical 
question is whether the Veteran's current 
pulmonary difficulties are caused by, or 
aggravated by, the 1959 granuloma and 
resection. 

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the August 2008 SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


